         Case 3:20-cv-00498-CWR-FKB Document 16 Filed 04/07/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    DINO DELANO BOUTERSE                                                                         PETITIONER

    V.                                                             CAUSE NO. 3:20-CV-498-CWR-FKB

    PAULA A. WOLFF, et al.                                                                   RESPONDENTS

                                                     ORDER

         Petitioner Dino Delano Bouterse has filed a petition for a writ of habeas corpus under 28

U.S.C. § 2241. Docket No. 1 He seeks to be transferred from FCC Yazoo City, where he is

presently being held in federal custody, to a comparable facility in his home country of Suriname

based on concerns about the COVID-19 pandemic. Petitioner states that based upon his numerous

underlying health conditions, 1 habeas relief is proper to “remedy his unavoidable and heightened

exposure to COVID-19 while confined in correctional facilities in the United States . . . .” Id. at 4.

         On September 8, 2020, respondents Paula A. Wolff and William Barr filed a motion to

dismiss the petition for lack of jurisdiction. 2 Docket No. 7. They contend that the proper custodian

of Bouterse is Steven Reiser, the Warden of FCC Yazoo City; accordingly, respondents argue that

Reiser is the only proper respondent in this action. Bouterse opposes the motion due to the “rather

unique facts” in this case. Docket No. 10. Namely, Wolff made the decision that petitioner seeks

redress, and Barr promulgated the guidelines concerning the early release and transfer of prisoners

during the COVID-19 pandemic. Id. at 2.

         Respondents have the better argument. Jurisdiction over § 2241 petitions is well-settled.

See Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004). “[T]hese provisions contemplate a


1
  Petitioner asserts that he is in a medically vulnerable category because he suffers from high blood pressure.
Petitioner further states that he suffers from Bell’s Palsy.
2
  At that time, Wolff was the Associate Director of the International Prisoner Transfer Unit at the U.S. Department
of Justice, and Barr was the Attorney General.
          Case 3:20-cv-00498-CWR-FKB Document 16 Filed 04/07/21 Page 2 of 2




proceeding against some person who has the immediate custody of the party detained, with the

power to produce the body of such party before the court or judge, that he may be liberated if no

sufficient reason is shown to the contrary.” Id. at 435 (citations omitted). “The federal habeas

statute straightforwardly provides that the proper respondent to a habeas petition is ‘the person

who has custody over [the petitioner].’”Id. at 434 (quoting 28 U.S.C. § 2242). Thus, a prisoner’s

physical custodian, Warden Steven Reiser—not remote supervisory officials, i.e., Paula A. Wolff

and William Barr—is the only proper respondent. 3

           Bouterse, nevertheless, contends that the “default rule” extends to respondents Wolff and

Barr because they “are directly involved in the denial of [Bouterse’s] request for transfer to a

facility in his home country of Suriname.” Docket No. 10 at 2. However, this argument fails for

two reasons. First, petitioner has cited no authority for this assertion. Second, this argument is

expressly foreclosed by Supreme Court precedent. In Padilla, 542 U.S. 426, the Court rejected the

argument that Secretary Donald Rumsfeld’s “unique” and “pervasive” involvement in authorizing

Padilla’s detention justified naming him as the respondent. Id. at 440 n.13. Instead, the Court

reaffirmed the proposition that “the proper respondent is the person responsible for maintaining—

not authorizing—the custody of the prisoner.” Id.

           For the foregoing reasons, respondents’ motion to dismiss is granted.

           SO ORDERED, this the 7th day of April, 2021.

                                                       s/ Carlton W. Reeves
                                                       UNITED STATES DISTRICT JUDGE




3
    Warden Steven Reiser is already a named respondent in this action, and thus no leave to amend is necessary.

                                                           2
